Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 July 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, July 14th. 1807
                        
                        The important business which engages you, induces me to anticipate what I presume to be one of the objects of
                            your wish to see me,—namely to explain to you the state of the fund for the south wing of the Capitol:—
                        My estimate (from memory) stood thus
                  
                     
                        
                           South wing
                           25.000.—
                        
                        
                           Due from the North wing, at least
                           5,000—
                        
                        
                           From the Offices of State, War,
                           {—3,000
                        
                        
                           Navy, Port and city—
                        
                        
                           
                                 Contingencies (I think)
                           5,000
                        
                        
                           Which last I added to the whole amt of my estimate, intending it as applicable to outdoor arrangement at the Southwing
                           
                                           
                           
                        
                        
                           
                           
                              $38,000
                           
                        
                     
                  
                        
                        
                        
                        24,000 odd, are expended.—
                        I am now engaged in making out correctly & in
                            detail the accts of the Southwing against the other departments of expenditure, & expect to have fully sufficient to
                            compleat the Work.
                        I have begun operations in the Northwing & shall be forward with all my drawings in a day or two. I will
                            wait on you this evening or tomorrow morning early.
                  I am with high respect Yrs.
                        
                            B H Latrobe
                     
                        
                    